  Case 18-29247         Doc 27   Filed 02/05/19 Entered 02/05/19 16:31:34          Desc Main
                                   Document     Page 1 of 3




P. MATTHEW COX (9879)
SNOW, CHRISTENSEN & MARTINEAU
Attorneys for Gateway One Lending & Finance, LLC
10 Exchange Place, Eleventh Floor
Post Office Box 45000
Salt Lake City, Utah 84145
Telephone: (801) 521-9000


                         IN THE UNITED STATES BANKRUPTCY COURT

                        FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


In re:                                              Bankruptcy No. 18-29247
                                                          (Chapter 13)
NEWLEY BOWDEN WELCH,
                                                    Hon. Joel T. Marker
         Debtor.


                       OBJECTION TO CONFIRMATION
________________________________________________________________________________

         Gateway One Lending & Finance, LLC (“Gateway”) objects to confirmation of Debtor’s

Chapter 13 Plan (the “Plan”) on the following grounds:

         1.    The amount of Gateway’s secured claim is $30,932.25 and such claim is not

subject to cram down under 11 U.S.C. § 506.

         2.    The Plan fails to comply with the discount rate requirements of 11 U.S.C.

§1325(a)(5).

         3.    The interests of Gateway in the 2014 Ram 2500 (the “Vehicle”) have not been

adequately protected.
  Case 18-29247       Doc 27     Filed 02/05/19 Entered 02/05/19 16:31:34             Desc Main
                                   Document     Page 2 of 3




       4.      The Plan fails to comply with the requirements of 11 U.S.C. §1325(a)(5)(B)(iii)(I)

in that it fails to provide for equal monthly payments in a sufficient amount for a sufficient term

to adequately protect the interests of Gateway in the Vehicle and fully pay the secured claim of

Gateway.

       5.      The proposed monthly payments to Gateway are inadequate.

       DATED this 5th day of February, 2019

                                               SNOW, CHRISTENSEN & MARTINEAU

                                                 /s/ P. Matthew Cox
                                               P. Matthew Cox
                                               Attorneys for Gateway One Lending & Finance,
                                                   LLC




                                                 2
  Case 18-29247       Doc 27     Filed 02/05/19 Entered 02/05/19 16:31:34            Desc Main
                                   Document     Page 3 of 3




          CERTIFICATE OF SERVICE BY ELECTRONIC NOTICE (CM/ECF)

       I hereby certify that on February 5, 2019, I electronically filed the foregoing OBJECTION

TO CONFIRMATION, with the United States Bankruptcy Court for the District of Utah by using

the CM/ECF system. I further certify that the parties of record in this case, as identified below,

are registered CM/ECF users.

        Lon Jenkins
        Chapter 13 Trustee
        405 South Main Street, Suite 600
        Salt Lake City, UT 84111

        David L. Fisher
        Fisher Law Group PLLC
        2825 E. Cottonwood Parkway, Suite 500
        Cottonwood Heights, UT 84121



                                              /s/ P. Matthew Cox




                                                 3
